Citation Nr: 0508966	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of head 
injury, to include an acquired psychiatric disorder and brain 
damage.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1999 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in July 2003.  


FINDINGS OF FACT

1.	A head injury was not manifested during service and 
residuals of a head injury are not currently manifested.  

2.	A generalized anxiety disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.


CONCLUSION OF LAW

1.	The residuals of a head injury were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.	A generalized anxiety disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters by the RO in December 2002 and 
in May 2004 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
case was readjudicated in a supplemental statement of the 
case dated in December 2004.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a psychiatric 
disorder that he believes is related to a head injury that he 
asserts occurred while he was on active duty.  He contends 
that his head injury occurred at the same time that he 
sustained an injury of the right ankle when a truck fell on 
him.  Review of the service medical records shows that the 
veteran had no complaint or manifestation of a psychiatric 
disorder during service.  There is no record of head trauma, 
but there is a reference to a trailer having fallen on his 
right ankle in March 1968.  He subsequently received 
treatment for his right lower extremity.  No indications of a 
head injury were noted at that time.  On examination for 
separation from service, in June 1971, the veteran had no 
complaints of a head injury or psychiatric disorder.  
Psychiatric clinical examination was normal.  

Medical records of treatment subsequent to service show 
treatment from January 1996 through May 2003.  These records 
do not show complaints of a psychiatric disorder or of 
residuals of a head trauma.  

An examination was conducted by VA in May 1998.  At that 
time, the veteran consistently gave a history of a trailer of 
a two and one-half ton generator falling and hurting his 
right leg.  He did not mention having sustained a head injury 
at that time and no assessment relating to the residuals of a 
head injury was made.  On psychiatric evaluation, the veteran 
stated that he had experienced excessive anxiety and worry 
for many years.  He was unable to control the worry and 
experienced associated symptoms of restlessness, irritability 
and sleep disturbance.  The symptoms had persisted for many 
years, but his recent unemployment had contributed 
significantly to his emotional distress.  No residuals of a 
head trauma were reported.  The diagnosis was generalized 
anxiety disorder.  

The veteran contends that he sustained a head injury at the 
same time that his right leg was injured in an accident that 
is documented in his service medical records.  If such an 
injury occurred, however, no residuals have been manifested 
or assessed.  At the time of the examination by VA in 1998 he 
made no mention of a head trauma.  While an anxiety disorder 
was diagnosed at that time, no relationship between that 
disability and service was noted.  Under these circumstances, 
as residuals of a head trauma are not shown to be currently 
demonstrated, service connection is not warranted.  As a 
psychiatric disorder was not manifested during service and 
there is no medical opinion of record that establishes a 
relationship between service and the later development of a 
psychiatric disorder, this claim must be denied as well.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for the residuals of a head injury, 
including an acquired psychiatric disorder, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


